DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
2. 	The Examiner acknowledges the amended claims filed on 07/08/2021. Claims 1 and 15 have been amended. Claims 2-4 and 16-18 have been cancelled. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 07/13/2021 is in compliance with the provisions of 37 CFR 1.97 and was considered by the examiner. 


Allowable Subject Matter
4.	Claims 1, 5-15 and 19-28 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
6. 	Regarding claim 1, the prior art does not teach or fairly suggest “…providing a control device for controlling a remotely located camera via a network… sending a control signal from the control device to the camera with a command for controlling at least one of a function, setting, or parameter of the camera; at least one of subsequent to sending the control signal to the camera or simultaneously therewith, modifying an image displayed on the monitor of the control device in accordance with the command to provide an emulated image for display prior to execution of the command at the and used in combination with all of the other limitations of claim 1.

7. 	Claims 5-14 depend on allowable claim 1. Therefore, the dependent claims are also held allowable.

8. 	Regarding claim 15, the prior art does not teach or fairly suggest “…a control device for controlling the remotely located camera via the network… the control device being adapted to send a control signal to the camera with a command for controlling at least one of a function, setting, or parameter of the camera; wherein: at least one of subsequent to sending the control signal to the camera or simultaneously therewith, the control device modifies an image displayed on the monitor in accordance with the command to provide an emulated image for display prior to execution of the command at the camera; a time code is provided for the command in the control signal; the time code is embedded in an image frame upon execution of the command by the camera; and the emulated image is replaced with the actual image from the camera once the command is executed and the image frame with the time code is received at the control device…” and used in combination with all of the other limitations of claim 15.

Claims 19-28 depend on allowable claim 15. Therefore, the dependent claims are also held allowable.
10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580.  The examiner can normally be reached on Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        08/17/2021